Title: To Thomas Jefferson from Michael Leib, 20 June 1808
From: Leib, Michael
To: Jefferson, Thomas


                  
                     My dear Sir, 
                     
                     Philadelphia June 20th. 1808
                  
                  Permit me to offer to you the enclosed long talk, as a small tribute of respect and affection. It is an humble essay to support principles and virtues, which ought to be dear to every lover of his Country; and that will be sustained, as long as the American people have intelligence enough to perceive their true interests, and patriotism enough to cherish those, who are truly their benefactors—When they shall cease to appreciate your services, and feel indifference for those labours that have essentially aided in making them free and happy, we may cease to differ or contend about forms of Government, and submit quietly to the rule of the first usurper; for we shall then be unworthy of freedom—
                  Of the principles of federalists my opinions were never favorable; but thier conduct since the attack on the Chesapeak, has proved to my entire conviction, that they are not only the enemies of republican principles, but traitors to their Country. If our pacific relations should be changed, I shall feel no hesitation in ascribing the change to federal agency; for if legislative denunciation and public resolutions can give excitement to british councils and stimulate to extreme acts, the federalists of Massachusets and Pennsylvania alone would furnish ample nutriment for the vindictive and headlong passions of a british Oligarchy—
                  That you may long live to participate in the happiness you have dispensed; and that your Country may profit by your councils as it has done by your measures; and that you nor your friends may ever have cause to proclaim the ingratitude of Republics, are among the first and sincerest wishes of 
                  Your friend and Servant
                  
                     M Leib 
                     
                  
               